SUMMARY ORDER

UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED AND DECREED that the judgment of the district court be and it hereby is AFFIRMED.
Plaintiff-Appellant Ruth Lizotte, who was arrested,, tried, and acquitted in Vermont State court on charges of arson causing death and involuntary manslaughter, brought a cavalcade of claims against a series of defendants: (a) Vermont State’s Attorney, James Mongeon, Vermont State’s Deputy Attorney, Mark Brierre, Vermont State Police Detective Bernard Chartier and Major Nicholas Ruggiero; (b) Special Agent Wayne Miller of the Federal Bureau of Acohol, Tobacco and Firearms, for whom the United States was substituted on some claims; (c) Daniel Slowick; (d) Bambi Lizotte; and (e) Eu*788gene and Dolly Bisson. Plaintiffs suit was brought under 42 U.S.C. § 1983, claiming violations of her constitutional rights, under state law, alleging various torts, and, after the United States was substituted for Defendant Miller in some claims, under the Federal Tort Claims Act. The district court, (Murtha, C. J.), in a series of opinions, dismissed all of Plaintiffs claims. She appeals from some of these dismissals and challenges the district court’s denial of her motion to amend her complaint.
All of Plaintiffs claims on appeal, including those connected to her proposed amended complaint, depend on the absence of probable cause for Plaintiffs arrest and prosecution. Based on Plaintiffs complaint and the uncontested portion of Defendant Chartier’s Affidavit in support of Plaintiffs arrest (the traversing of which is a necessary part of Plaintiffs case), we find that no sufficient facts have been pled denying the existence of probable cause.
We have considered all of the claims that Plaintiff has asserted and have concluded that they are meritless. The district court’s decision to dismiss Plaintiffs suit is hereby AFFIRMED.